Fourth Court of Appeals
                                           San Antonio, Texas

                                      MEMORANDUM OPINION
                                               No. 04-13-00655-CV

                                               IN RE Sonia REYNA

                                        Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 9, 2013

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION

           On September 30, 2013, relator Sonia Reyna 2 filed a petition for writ of mandamus

complaining of the associate judge’s order granting temporary managing conservatorship of

relator’s children to the Texas Department of Family and Protective Services. By statute, this court

may only issue a writ of mandamus against a “judge of a district or county court in the court of

appeals district” and other writs as necessary to enforce our appellate jurisdiction. See TEX. GOV’T

CODE ANN. § 22.221(a)-(b) (West 2004). Although a copy of the order complained of was not

provided with the petition, relator asserts the order was signed by the associate judge. We do not

have jurisdiction to issue a writ of mandamus against an associate judge. In re Texas Dep’t of


1
  This proceeding arises out of Cause No. 2013PA01789, styled In the Interest of J.L., et al., Children, pending in the
166th Judicial District Court, Bexar County, Texas, the Honorable Associate Judge Charles E. Montemayor presiding.
2
  Relator styled her petition, “In the Interest of J.P., et al., Children.” The petition, however, is not brought on behalf
of the minor children. In a petition for writ of mandamus, the party seeking relief is the relator. TEX. R. APP. P. 52.2.
The proper style, therefore, is In re Sonia Reyna.
                                                                           04-13-00655-CV


Family and Protective Servs., 348 S.W.3d 492, 495 (Tex. App.—Fort Worth 2011, orig.

proceeding). Accordingly, we dismiss relator’s petition for writ of mandamus for lack of

jurisdiction.


                                            PER CURIAM




                                          -2-